Citation Nr: 1027965	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-26 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating for individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to January 1979. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional Office 
(RO).  

In May 2010, the Veteran testified at a Videoconference hearing 
before the undersigned.  A transcript of the hearing is 
associated with the claims folder.  


FINDINGS OF FACT

1. The Veteran has multiple service-connected disabilities that 
meets the schedular requirements of 38 C.F.R. § 4.16(a).

2.  The Veteran is unable to obtain or retain substantially 
gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim of entitlement to a TDIU, as 
the benefit sought on appeal is being granted in full, as 
discussed below, the Board finds that any error related to the 
Veterans Claims Assistance Act of 2000 (VCAA) (Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) on this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Therefore, there is no need to 
engage in any analysis with respect to whether the notice 
requirements of the VCAA or whether VA's duty to assist the 
Veteran in the development of his claim have been satisfied.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the Veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  38 
C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disability if the service-connected disability is rated 
at 60 percent or more or, if there are two or more service-
connected disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a Veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The Veteran is presently service-connected for posttraumatic 
stress disorder (PTSD) (rated 50 percent disabling), Type II 
diabetes mellitus (rated 20 percent disabling), peripheral 
neuropathy, left foot (rated 10 percent disabling), peripheral 
neuropathy, right foot (rated 10 percent disabling), residuals of 
a right foot fracture (rated noncompensably disabling), and 
erectile dysfunction (rated noncompensably disabling).  These 
service-connected disabilities produce a combined rating of 70 
percent.  The Veteran also receives additional Special Monthly 
Compensation for loss of use of creative organ.  He accordingly 
meets the schedular criteria for a TDIU, and the Board's 
consideration thus turns to whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his multiple service-connected disabilities.

The Board notes that the Veteran's claims file indicates that he 
has complete two years of college and that he was last employed 
in December 2002 by the Florida Department of Law Enforcement as 
a security officer.  Social Security Administration (SSA) records 
show that he was deemed to be disabled for purposes of SSA 
disability benefits as of December 2003 due to obesity, back 
pain, and affective (mood disorder).  The Veteran has also 
reported that he is in receipt of disability benefits/workers 
compensation for a right foot disability.  The Veteran's formal 
claim for a TDIU was received by VA in July 2007.

While the Veteran essentially contends that he is unable to 
secure and maintain employment due to all of his service-
connected disabilities, he specifically points to his active 
symptoms of PTSD and his residuals of his right foot fracture.   

VA and private medical records addressing the impact of the 
Veteran's service-connected disabilities on his employability 
consist of medical opinions from the Veteran's treating 
physicians dated 2003 to 2009.  The relevant excerpts of these 
opinions are presented below.

In conjunction with his application of SSA benefits, the Veteran 
was afforded an examination in November 2003, which revealed a 
diagnosis of PTSD due to combat.  The psychologist stated that, 
given his "multiple physical complaints, coupled with his 
obesity and clinical presentation, it appears that he would be 
limited in the types of work he could perform."  

An April 2007 PTSD VA examination indicated that the Veteran had 
significant non-psychiatric illnesses, including diabetes 
mellitus, pain in both feet (neuropathy), sleep apnea, and 
hypertension.  The Veteran reported having problems with his 
temper and denied having any friends.  PTSD symptoms identified 
included recurrent and intrusive recollections, efforts to avoid 
thoughts/feelings associated with trauma (i.e., his Vietnam 
service), difficulty with sleep, irritability, hypervigilance, 
and increased startle response.  A Global Assessment Functioning 
(GAF) score of 55 was assigned.  The examiner ultimately opined 
that the Veteran was not unemployable due to his PTSD.  

The Veteran also underwent VA examinations in April 2007 for his 
service-connected diabetes, neuropathy of the bilateral feet, and 
right foot disability.  No specific opinions were provided as to 
employability; the examiner simply stated that the Veteran was 
"retired."  Notably, the examination report shows that the 
Veteran initially fractured his right foot during service and 
subsequently re-injured the right foot post-service while working 
as a security officer.  He reported prolonged flare-ups of pain, 
precipitating by walking, standing, and ambulation on hard 
surfaces.  During flare-ups, he stated that he was unable to 
drive or do household chores and that he must rest with his feet 
elevated.  It was noted that he wears diabetic protective shoes 
and bilateral support stockings.  Although the examiner reported 
that the Veteran was "retired," he indicated that his foot 
condition moderately to severely affected his ability to perform 
basic daily activities.  Likewise, the examiner noted that the 
bilateral lower extremity neuropathy (service-connected) 
prevented his ability to exercise and recreate.  

In a February 2008 letter from the Veteran's treating VA 
psychiatrist, Dr. Go, M.D., it was reported that she had been 
treating him for PTSD since June 2005, and that he exhibited 
classic PTSD symptoms, including nightmares, flashbacks, 
intrusive thoughts, anger outburst, exaggerated startle response, 
sleep problems, concentration problems, avoidance behaviors, 
depression, and anxiety.  His current medications were noted to 
include Prozac and Xanax; his response these medications had been 
limited.  A GAF score of 45 was assigned; his prognosis was noted 
as "poor."  

In a September 2008 letter, Dr. Go, presented the following 
opinion with respect the Veteran's employability:

I have been treating [the Veteran] for chronic PTSD...since 
June 2005.  He continues to suffer from active symptoms of 
PTSD and depression."  He also has multiple health problems 
including diabetes, neuropathy, sleep apnea, low back pain.  
His medications are Prozac, Xanax, and Ambien for the 
psychiatric problems.  He has more than five other 
medications for physical conditions.  In my opinion, he is 
not employable in any job due to the severity of his 
psychiatric problems. (Emphasis added). 

In January 2009, the Veteran underwent another VA examination for 
his PTSD.  The examiner noted elements of re-experiencing the 
traumatic event, avoidance, and increased arousal symptoms; he 
stated that there had been no apparent periods of full remission.  
He again denied having friends and reported conflicts in his 
marriage due to his mood.  The examiner assigned a GAF score of 
55.  He reported that there was reduced reliability and 
productivity due to the PTSD symptoms, but that there was not 
total occupational and social impairment.  

At his hearing in May 2010, the Veteran testified that he was 
unable to obtain employment because of his mental problems 
associated with PTSD and due to his right foot, which he 
initially injured in-service (i.e., residuals of a right foot 
fracture), and right/left foot neuropathy.  His wife also 
testified as to the Veteran's PTSD symptomatology, including 
flashbacks and outbursts of anger; she noted that he frequently 
had problems with his work supervisors due to his temper and 
physical pain.  In this regard, the Board notes that the Veteran 
and his wife are competent to report his general health condition 
with regard to his service connected disorders and have presented 
credible, persuasive testimony. 

Overall, the pertinent evidence as noted above weighs in favor of 
the Veteran.  The Board recognizes that the 2007 VA examiner 
opined that the Veteran was not unemployable due to his PTSD 
(only).  However, after recognizing that the Veteran displayed 
some serious symptomatology (i.e., anger, violence, detachment, 
restricted affect, etc.) in other areas of his life, the VA 
examiner offered no explanation as to why he concluded that the 
Veteran's service-connected PTSD did not cause impairment in his 
ability to secure/maintain employment.  Given the foregoing, the 
Board is not persuaded by the examiner's conclusion that, 
essentially, no impairment in employability results from the 
Veteran's service-connected PTSD. 

On the other hand, the Board finds Dr. Go's opinion to be very 
persuasive.  She has been the Veteran's longtime treating 
psychiatrist and is familiar with his mental and physical 
conditions, and in particular, his PTSD treatment and prognosis; 
she has provided a competent opinion supported by rationale as to 
his employability.  Indeed, in her professional opinion, the 
Veteran is not employable in any job due to the severity of his 
psychiatric problems.  

Considering the VA treatment records, Dr. Go's report, and the 
Veteran's credible testimony, the evidence appears about evenly 
divided on the question of whether the Veteran's service-
connected disabilities alone (to the exclusion of the adverse 
effects of age and non-service-connected conditions) now prevents 
gainful employment.  Under such circumstances, he is to be given 
the benefit of the doubt.  38 U.S.C.A. § 5107(b).  Accordingly, 
the Board finds that service-connected disabilities preclude 
gainful employment.  The requirements for a TDIU rating are met, 
and such benefit is granted.



ORDER


The claim of entitlement to a TDIU is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


